DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed September 20, 2021.  Claims 1-12 and 21-28 are pending and under examination in this case.  Claims 13-20 are currently canceled.  Claims 1-2, 8-11, 21-22, and 27-28 are currently amended.
Response to Arguments
Applicant’s arguments, see REMARKS, filed September 20, 2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1-12, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1-12, as currently amended, has been withdrawn. 
Applicant's arguments filed September 20, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-12 and 21-28, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The various functions articulated in the language of the claims correspond to the actions required to perform the abstract idea. Therefore, the use of additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer 
Applicant’s further arguments with respect to independent claims 1, 21, and 27, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-12 and 20-28 -
In the instant case, claims 1 -12 are directed to a method. Claims 21-26 are directed to a system. Claims 27-28 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
The claims recite analyzing a first transaction request, analyzing a second transaction request, comparing the two transactions, and consolidating the transactions for transmission based on the analysis, which is an abstract idea. Specifically, the claims recite analyzing first data corresponding to a request to conduct a first transaction; generating a first token for the first transaction; analyzing second data corresponding to a request to conduct a second transaction; generating a second token for the second transaction; and in response to determining that at least a first component of the first transaction corresponds to a first component of the second transaction, consolidating a routing of the first token and a routing of the second token, the consolidating including transmitting the first token and 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a hardware processor and a memory coupled to the processor, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the processor and a memory perform the steps or functions analyzing a request to conduct a first transaction; generating a first token for the first transaction; analyzing a request to conduct a second transaction; generating a second token for the second transaction; and in response to determining that at least a first component of the first transaction corresponds to a first component of the second transaction, consolidating a routing of the first token and a routing of the second token, the consolidating including transmitting the first token and the second token in a single transmission. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, affinities. As discussed above, taking the claim elements separately, the processor and memory perform(s) the steps or functions of analyzing a request to conduct a first transaction; generating a first token for the first transaction; analyzing a request to conduct a second transaction; generating a second token for the second transaction; and in response to determining that at least a first component of the first transaction corresponds to a first component of the second transaction, consolidating a routing of the first token and a routing of the second token, the consolidating including transmitting the first token and the second token in a single transmission. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or 
The dependent claims 2-12, 22-26, and 28 are rejected under similar criteria as each depends from claims 1, 21, or 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 21-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2016/0232527) in view of Harris et al (US 2012/0310838) and further in view of Yeddula et al (US 2019/0325424) and Konda et al (US 2020/0059361).
Regarding claims 1, 21, and 27 –
Patterson discloses a method, comprising:
analyzing, via one or more hardware processors of a token service provider, first data corresponding to a request to conduct a first transaction; (par 59, 77, 78)
generating, via the one or more hardware processors, a first token for the first transaction; (par 52)

determining that at least a first component of the first data corresponds to a first component of the second data. (par 88) 
Patterson does not specifically disclose generating, via the one or more hardware processors, a second token for the second transaction.
Harris discloses generating, via the one or more hardware processors, a second token for the second transaction. (par 98)
It would be obvious to one of ordinary skill in the art to combine Patterson with Harris for greater transaction security by providing each transaction with its own token.
Patterson does not disclose consolidating, via the one or more hardware processors, a routing of the first token and a routing of the second token.
Yeddula teaches consolidating, via the one or more hardware processors, a routing of the first token and a routing of the second token. (par 118)
Patterson does not disclose transmitting the single token to one or more devices in a single transmission based on a single payload request. (par 118)
It would be obvious to one of ordinary skill in the art to combine the tokens of Patterson and Harris with the consolidation of Yeddula in order to make more efficient use of network resources.
Patterson does not disclose combining the first token and the second token into a single token.
Konda discloses combining the first token and the second token into a single token. (par 7, 14-15, 23-25, 30, 34, 36-40)
It would be obvious to one of ordinary skill in the art to combine the tokens of Patterson and Harris with the consolidation of Yeddula and the combined tokens of Konda in order to make more efficient use of memory. 
Regarding claims 2, 22, and 28 –
Patterson discloses that the analyzing the first data, the generating the first token, the analyzing the second data, the generating the second token, and the consolidating are performed by a token routing component of the token service provider. (par 125).
Claims 3-11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (us 2016/0232527) in view of Harris et al (US 2012/0310838) and further in view of Yeddula et al (US 2019/0325424), Konda et al (US 2020/0059361), and You (US 2015/0235327)
Patterson in view of Harris, Yeddula, and Konda teaches as above.
Regarding claims 3 and 23 –
Yu discloses wherein:
the analyzing the first data comprises analyzing first temporal data associated with the first transaction as the first component of the first data; (par 9, 21)
the analyzing the second data comprises analyzing second temporal data associated with the second transaction as the first component of the second data; (par 9, 21) and
the determining comprises determining, based on the analyzing the first temporal data and the analyzing the second temporal data, that the first transaction and the second transaction are conducted within a predefined timeframe. (par 9, 21)
It would be obvious to one of ordinary skill in the art to combine the tokens of Patterson and Harris with the consolidation of Yeddula, the combined token of Konda, and the temporal analysis of You in order to make more efficient use of network resources.
Regarding claims 4 and 24 –
You discloses wherein:
the analyzing the first data comprises analyzing first user data associated with the first transaction as the first component of the first data; (par 9, 21)

the determining comprises determining, based on the analyzing the first user data and the analyzing the second user data, that the first transaction and the second transaction are conducted via a same user account. (par 9, 21)
Regarding claims 5 and 25 –
You discloses that the analyzing the first data comprises analyzing first device data as the first component of the first data, the first device data including data associated with a first device from which the first transaction originates; (par 9, 21)
the analyzing the second data comprises analyzing second device data as the first component of the second data, the second device data including data associated with a second device from which the second transaction originates; (par 9, 21) and
the determining comprises determining, based on the analyzing the first device data and the analyzing the second device data, that the first device and the second device are a same user device or are two separate devices sharing a common user. (par 9, 21)
Regarding claims 6 and 26 –
You discloses that the analyzing the first device data comprises accessing first global positioning system (GPS) data of the first device; (par 9, 21)
the analyzing the second device data comprises accessing second GPS data of the second device; (par 9, 21) and
the determining comprises determining, based on the first GPS data and the second GPS data, that the first device and the second device are not the same device but are located within a predefined distance from each other. (par 9, 21)
Regarding claim 7 –
You discloses that the analyzing the first device data comprises accessing a first device identifier, a first network identifier, or a first Internet Protocol (IP) address associated with the first device; (par 9, 21)
the analyzing the second device data comprises accessing a second device identifier, a second network identifier, or a second IP address associated with the second device; (par 9, 21) and
the determining comprises determining, based on a comparison of the first device identifier with the second device identifier, a comparison of the first network identifier with the second network identifier, or a comparison of the first IP address with the second IP address, that the first device and the second device are the same device. (par 9, 21)
Regarding claim 8 –
You discloses that the request to conduct the first transaction request is received from a first device; (par 9, 21)
the request to conduct the second transaction request is received from a second device; (par 9, 21) and
the transmitting comprises simultaneously transmitting the first token and the second single token to the first device and the second device, respectively. (par 9, 21)
Regarding claim 9 –
Yeddula discloses that the transmitting comprises routing a token from a token vault to the first device and the second device. (par 118)
Konda discloses combining the first token and the second token into a single token. (par 7, 14-15, 23-25, 30, 34, 36-40)
Regarding claim 10 –
Harris discloses that the request to conduct the first transaction and the request to conduct the second transaction are both received from a user device. (par 59, 66, 77, 78) 
Yeddula discloses that the transmitting comprises transmitting a token to the user device. (par 118)
Konda discloses combining the first token and the second token into a single token. (par 7, 14-15, 23-25, 30, 34, 36-40)
Regarding claim 11 –
Yeddula discloses wherein the transmitting comprises routing a token from a token vault to the first device and the second device. (par 118)
Konda discloses combining the first token and the second token into a single token. (par 7, 14-15, 23-25, 30, 34, 36-40)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2016/0232527) in view of Harris et al (US 2012/0310838) and further in view of Yeddula et al (US 2019/0325424), Konda et al (US 2020/0059361), and Sigurbjornsson et al (US 2009/0265631).
Patterson, in view of Harris, Yeddula, and Konda discloses as above.
Regarding claim 12 –
Sigurbjornsson discloses calculating a relatedness score between the first transaction and the second transaction. (par 44) 
Patterson discloses determining, based on the relatedness score, that at least the first component of the first data corresponds to the first component of the second data. (par 88)
It would be obvious to one of ordinary skill in the art to combine the tokens of Patterson and Harris with the consolidation of Yeddula, the combined token of Konda, and the relatedness scores of Sigubjornsson in order to achieve a more precise and therefore more economical use of network resources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (2008/0288608) teaches a Method and System for Correlating Transactions and Messages.
Laracey (2014/0149293) teaches TRANSACTION TOKEN ISSUING AUTHORITIES.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685